Citation Nr: 1703545	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-38 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the July 15, 1999 rating decision is final.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus

5.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of both legs.

6.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left toe injury.

7.  Whether new and material evidence has been received to reopen a claim of service connection for indigestion.

8.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for vascular disease of the left leg.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for irritable bowel syndrome (IBS).

12.  Entitlement to service connection for asthma.

13.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

14.  Entitlement to service connection for erectile dysfunction (ED).

15.  Entitlement to service connection for gall bladder disease.

16.  Entitlement to a compensable rating for left hydrocele.

17.  Entitlement to a compensable rating for left ear hearing loss.

18.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, prior to his retirement in February 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and December 2008, December 2009, February and December 2010, and March 2012 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a hearing was held before the undersigned; a transcript is associated with the record

The Board notes that the matter of entitlement to SMC for loss of use of a creative organ was not addressed at the April 2016 hearing.  A December 2009 rating decision denied SMC for loss of use of a creative organ, and the Veteran submitted a timely notice of disagreement in December 2010.  Following the February 2011 statement of the case (SOC), the Veteran submitted a timely substantive appeal in April 2011.  This matter is properly on appeal.  The Veteran is not prejudiced by the Board's proceeding with a decision in the matter without affording the Veteran a hearing because the law is dispositive in the matter.  

Prior to the April 2016 hearing, the Veteran was represented by an attorney, Sandra Booth.  He revoked her representation in March 2016, and appeared at the hearing pro se.  Thereafter, he designated Disabled American Veterans as his representative.  

The issues seeking service connection for BPH and increased ratings for left hydrocele and left ear hearing loss are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at the April 2016 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew his appeals seeking to reopen a claim of service connection for indigestion, and service connection for asthma and gall bladder disease; there is no question of fact or law in these matters remaining for the Board to consider.

2.  In May 2002, the Veteran withdrew his appeal of a July 1999 rating decision.

3.  A final July 1999 rating decision continued a denial of service connection for a left ankle disability, that had been denied on the basis that such disability was not shown to be related to service.  

4.  Evidence received since the July 1999 decision does not tend to relate a left ankle disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and does not raise a reasonable possibility of substantiating such claim.

5.  A final July 1999 rating decision continued a denial of service connection for a right ankle disability, that had been denied on the basis that such disability was not shown to be related to service 

6.  Evidence received since the July 1999 decision does not tend to relate a right ankle disability to the Veteran's service or to a service-connected disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability; and does not raise a reasonable possibility of substantiating such claim.

7.  An unappealed December 2005 rating decision denied service connection for diabetes mellitus essentially on the basis that it was not shown to be related to the Veteran's service, including as due to exposure to Agent Orange during service in Korea. 

8.  Evidence received since the December 2005 decision does not tend to relate the Veteran's diabetes mellitus to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; and does not raise a reasonable possibility of substantiating such claim.

9.  A final July 1999 rating decision continued a denial of service connection for peripheral neuropathy of the legs, that had been denied on the basis that such disability was not shown to be related to service.  

10.  Evidence received since the July 1999 decision does not tend to relate peripheral neuropathy of the legs to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the legs; and does not raise a reasonable possibility of substantiating such claim.

11.  An unappealed June 2000 rating decision denied the Veteran service connection for residuals of a left toe injury on the basis that such disability was not shown. 

12.  Evidence received since the June 2000 decision does not relate any toe disability to a left toe injury in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left toe injury; and does not raise a reasonable possibility of substantiating such claim.

13.  An unappealed December 2005 rating decision denied service connection for PTSD on the basis that such disability was not shown. 

14.  Evidence received since the December 2005 decision does not tend to show the Veteran has PTSD, does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and does not raise a reasonable possibility of substantiating such claim.

15.  Left leg vascular disease was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.

16.  Hypertension was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's hypertension is related to his service or was caused or aggravated by a service-connected disability.  

17.  The Veteran is not show to have, or during the pendency of the instant claim, to have had, a diagnosis of IBS.

18.  Any ED was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is etiologically related to a disease or injury in service, or was caused or aggravated by a service-connected disability.

19.  The Veteran's ED is not shown to be due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims to reopen a claim of service connection for indigestion, and seeking service connection for asthma and gall bladder disease; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  The July 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (as in effect in July 2001).

3.  New and material evidence has not been received, and the claim of service connection for a left ankle disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has not been received, and the claim of service connection for a right ankle disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received, and the claim of service connection for peripheral neuropathy of the legs may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has not been received, and the claim of service connection for residuals of a left toe injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2016).

8.  Service connection for left leg vascular disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

10.  Service connection for ED is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

11.  Service connection for IBS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

12.  The criteria for establishing entitlement to SMC are not met; SMC for loss of use of a creative organ is not warranted. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the April 2016 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking to reopen a claim of service connection for indigestion and service connection for asthma and gall bladder disease.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply to claims where, as here in the matters of whether the July 15, 1999 rating decision is final, and entitlement to SMC for loss of use of a creative organ, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The Court has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further action under the VCAA regarding these matters is necessary.

By correspondence in December 2000, June 2010, and April 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and VA, service department, private and Social Security Administration medical records have been secured.  In April 2010, the Veteran stated that a number of the disabilities for which he seeks service connection are due to exposure to toxic materials when he was stationed at Ft. McClellan.  Such theory of entitlement was considered and denied (based on a finding that the Veteran was not shown to have been subjected to any relevant environmental exposures at Ft. McClellan); he has offered no further dispute in the matter, and the Board finds no need to address such theory at this time.  The Veteran was afforded a VA examination to ascertain whether he has PTSD.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As there is no evidence that any of the other disabilities addressed herein for which he seeks service connection may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in the matters is not necessary.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2016 hearing, the undersigned identified the issues, and the Veteran was advised of what is necessary to substantiate his claims.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that he was hospitalized for peptic ulcer disease for six days in March 1974.  In August 1981, it was noted that he had severe pain in the left small toe, unrelated to injury.  Examination found some pain to palpation of the fifth toe.  The assessments were to rule out fracture and arthritic changes.  X-rays of the left foot showed no significant abnormality.  He complained of left tendon/ankle pain of one month's duration in June 1984.  It was also noted that he had pain at the right Achilles tendon.  Examination found pain to palpation.  There was no edema, discoloration or atrophy.  He had full range of motion without pain.  It was noted the next day that the right Achilles tendon was tender.  His gait was slightly antalgic.  The assessment was right Achilles tendinitis.  In October 1985, he complained of severe abdominal cramps for two days.  He stated he had an ulcer that was documented by upper gastrointestinal series from 1973 to 1977, but had problems since then.  Examination of the abdomen found mild epigastric tenderness.  The assessment was abdominal pain, probable recurrence of ulcer disease.  An upper gastrointestinal series when the Veteran was 39 years old found no evidence of reflux esophagitis; duodenal abnormalities were seen.  

The Veteran's STRs also show that he was seen for an eye consultation in November 1986, and it was noted he was a possible diabetic.  A July 1987 medical screening summary (over 40 physical fitness program) found that fasting blood sugar was 95 and blood pressure was 110/60.  In September 1987, he complained of left heel/tendon pain, worse in the last two months.  No injury was reported.  Examination found pain to palpation along the Achilles tendon.  There was no erythema.  He had full range of motion with pain on dorsiflexion.  The assessment was tendinitis.  He was seen two days later for physical therapy and it was noted he had had left ankle pain since 1983.  Examination found pain with passive dorsiflexion.  The assessment was chronic left Achilles tendinitis.  In December 1989, he complained of right heel pain for one week.  He stated he was using ice, but it did not help.  Examination found full range of motion.  The assessment was rule out Achilles tendinitis.  A July 1990 bone scan found increased uptake in both ankles and feet.  The clinical history noted that the Veteran had chronic Achilles pain for nine years, with the most recent onset of right tibial pain with increased severity for more than one month.  X-rays that month of the right lower leg and ankle found no significant abnormality.  Later that month, he was seen for follow-up after the bone scan.  He stated he still had pain with ambulation bilaterally.  His gait was guarded.  There was pain with deep palpation at the distal tibia.  The assessment was bilateral stress fracture of the ankles and lower leg.  In December 1991, he complained of pain in both legs for eight years.  It was noted that he had a history of treatment for Achilles tendinitis, and that stress fractures were diagnosed in July 1990.  Examination found full range of motion.  He had painful plantar flexion and dorsiflexion.  In a July 1992 report of medical history, the Veteran stated he had swollen or painful joints, stomach or intestinal trouble, depression or excessive worry and loss of memory.  He denied high blood pressure, frequent indigestion and foot trouble.  The physician's summary noted he had a stress fracture in 1990 and cramps in his legs.  

In July 1992, the Veteran was referred to a mental health clinic for anxiety secondary to family separation and job-related stress.  It was noted he was angry with the Army about an assignment he was promised but did not get.  Examination found he was oriented times four.  His mood and affect were unremarkable.  The assessment was situational stress.  He was hospitalized for unrelated complaints in January 1993 and glucose was 121.  

In a November 1993 report of medical history, the Veteran endorsed having had swollen or painful joints, leg cramps, foot trouble, frequent indigestion, stomach trouble and frequent trouble sleeping.  He denied high blood pressure, neuritis, nervous trouble and depression.  It was noted he had a history of stress fractures in both ankles in 1990, leg cramps secondary to strenuous physical training, frequent indigestion for which he took Zantac, a history of a left foot problem with a diagnosis of metatarsalgia and difficulty sleeping for four to five years due to separation from his family.  On November 1993 service retirement examination, the abdomen and viscera, anus and rectum, vascular, genitourinary and endocrine systems, and feet were normal, as were neurological and psychiatric examinations.  The lower extremities were abnormal.  It was noted the prostate was normal.  The abdomen was benign and the left foot was non-tender.  No ankle deformities were noted and the Veteran had full range of motion.  Blood pressure was 134/78.  Fasting blood sugar was 94.  

On April 1994 VA joints examination, the Veteran complained of bilateral ankle and left foot pain.  He reported a history of bilateral stress fractures of the ankles, but said they were essentially asymptomatic.  Examination found that his gait was unremarkable.  Dorsiflexion was to 10 degrees and plantar flexion to 40 degrees bilaterally.  There was tenderness to palpation of the left foot at the insertion of the peroneus brevis tendon into the base of the left fifth metacarpal.  X-rays of the left foot and bilateral ankles were normal.  The impressions were history of stress fractures of both ankles, essentially asymptomatic and tendinitis versus stress fracture of the left foot.  It was noted that the examination was without significant abnormal findings.  

On April 1994 VA general medical examination, it was noted the Veteran had a history of leg cramps which usually occurred with crossing his legs, and not with walking, standing or sitting.  A history of indigestion was also noted.  Examination found blood pressure was 120/68.  Sensory and motor examinations were grossly intact.  The diagnoses were history of peptic ulcer disease with some reflux symptoms, epigastric distress, and history of peripheral neuropathy, usually associated with popliteal compression, otherwise benign.

A September 1994 rating decision denied service connection for stress fractures of each ankle, a left foot disability, peripheral neuropathy claimed as leg cramps, and a history of difficulty sleeping.  He was notified of these decisions, but did not appeal them.

Service department records show that in January 1995, the Veteran complained of left lower quadrant abdominal pain since that morning.  He had some nausea, but no vomiting.  It was noted that he took Zantac on and off for the pain.  Examination found some discomfort to palpation of the left lower quadrant without guarding or masses.  The assessment was constipation versus gastroenteritis.  

A July 1999 rating decision concluded new and material evidence had not been submitted to reopen claims of service connection for left hip pain, groin pain, stress fractures of both ankles, peripheral neuropathy (claimed as leg cramps) and an eye disability; denied increased ratings for left ear hearing loss, hemorrhoids and a left inguinal hernia; and denied a compensable rating under 38 C.F.R. § 3.324.  

The Veteran submitted a notice of disagreement with the July 1999 rating decision in August 1999.  

The RO issued a SOC in August 1999, and a supplemental SOC (SSOC) the next month addressing each issue considered in the July 1999 rating decision.

The Veteran's substantive appeal was received in December 1999.  He requested a Travel Board hearing.

Private medical records show that in February 1998, the Veteran complained of right lower quadrant and testicular pain.  Rectal examination found the prostate was normal and not boggy or particularly tender.  The examiner questioned whether the Veteran had prostatitis, but he denied pain on examination of the prostate.  Examination the next month found minimal tenderness of the prostate.  The examiner stated the Veteran's pain was non-specific and that prostatitis might be responsible.  Medication was prescribed.  

VA outpatient treatment records show that in August 1998, blood pressure was 151/84.  In August 1999, the Veteran complained of right foot pain for 10 years.  He stated he was treated for tendinitis and a stress fracture in service.  The assessment was right foot pain, probably arthralgia.  In February 2000, he stated he had been depressed on and off since he retired from service.  He stated that after service, he worked as a security contractor in Kuwait for about a year and shortly after he came back, his wife, without explanation, told him to leave.  He stated he did not sleep at night.  The assessment was adjustment disorder with depressed mood.  X-rays of both feet in April 2000 were normal.  

June 2000 and May 2001 SSOCs addressed the issues adjudicated in the July 1999 rating decision.

VA outpatient treatment records show that in March 2001, the Veteran denied hypertension and diabetes.  He stated he had depression and that he had taken medication for it in the past, but was not taking any at that time. The diagnoses include benign prostatic hypertrophy.  In June 2001, he complained of left ankle pain.  The assessments were pes planus and equinus.

In May 2002, the VA requested that the Veteran confirm his intentions regarding a hearing (on the issues addressed in the July 1999 rating decision).  He was afforded several options, and endorsed the one stating "I wish to withdraw my appeal."

In August 2002, the Veteran wrote the VA and requested to be placed on the list for a Travel Board hearing.  He noted that he asked for a Board hearing and he withdrew his request when he thought he was going to be activated by the Army for one year.  He added that his orders were rescinded and he wanted to be placed back on the list. 

An August 2002 letter from the RO advised the Veteran that he had withdrawn his appeal in May 2002, and that the July 1999 decision was final.  

VA outpatient treatment records show that in April 2004, the Veteran was seen in the mental health clinic.  He stated that he was very sick in March 2003, when his blood sugar was 964 and he was placed on Insulin.  The assessment was mood disorder due to medical condition.  He stated he had diabetes mellitus diagnosed in February 2003.  It was noted that hypertension was diagnosed a year ago.  X-rays of the left foot in June 2005 showed degenerative changes of the tarsal joints.

An October 1993 STR (apparently received in July 2008) shows that left foot X-rays showed mild hallux valgus deformity with degenerative changes.  Stress-related bone changes were seen in the second to fifth metatarsal shaft areas.  

The impressions following magnetic resonance imaging of the left foot in October 2005 were that it was negative for a bone stress injury, stress fracture or other fracture, and low grade multifocal arthropathy.  The fifth metatarsal was intact.  The clinical history noted fifth metatarsal pain and a history of fracture.  

VA medical records show that in October 2008 the Veteran stated he had experienced problems with ED for two to three years.  The assessment was that his symptoms of ED were probably due to diabetes mellitus, and not his left hydrocele.  

Social Security Administration records received in 2009 show that the Veteran was examined in March 2000.  He reported of a 12-year history of foot and ankle problems.  He stated that his foot problems initially started when he was in service.  He had X-rays and a bone scan that showed evidence of bilateral stress fractures in his feet and ankles.  He stated he was assigned to desk work for a year and his pain improved dramatically.  He was later re-assigned to duty as a military policeman and his foot pain returned.  He noted that in March of 1994, he had a second bone: scan that showed recurrence of the stress fractures.  The impression was feet/ankle pain.  He was admitted to a private hospital in February 2003 with glucose of 967.  There was no previous history of diabetes mellitus.  The diagnosis was new onset type I diabetes mellitus.  Insulin was prescribed.  

VA outpatient treatment records show that in November 2007 the Veteran complained of right ankle pain of six months duration.  The assessment was foot pain, likely related to low arches.  Additional VA records show the Veteran has type 2 diabetes mellitus.  

A May 2009 private physician's letter notes that the Veteran reported pain in his legs, mostly the calf, if he walks too far.  The next month, another physician wrote that the Veteran had known peripheral vascular disease.  Angiography in January 2011 showed superficial femoral artery occlusion of the left lower extremity.

Private medical records show that in September 2009 osteoarthritis of the right ankle was noted on magnetic resonance imaging.

Private medical records received in 2011, include a report of a November 2007 electromyogram of both lower extremities showing demyelinating diabetic neuropathy.  The Veteran was admitted to a private hospital in March 2011 with complaints of claudication of the lower extremities with walking.  An angiogram showed occlusion of the superficial femoral artery on the left.  

VA outpatient treatment records show that in April 2010, the Veteran complained of an episode of depression because one of his friends had died.  He was seen later that day by a psychologist.  It was noted the Veteran had continued sleep problems, which he attributed to his time in service.  The diagnoses were adjustment disorder, not otherwise specified, and insomnia, not otherwise specified.  An October 2010 PTSD screening test was negative.  In May 2013, he complained of constant abdominal pain in the left lower quadrant for more than 2 weeks.  The diagnosis was left lower quadrant abdominal pain, possibly abdominal wall pain.  It was noted that no intraabdominal pathology could be identified.

On July 2014 VA psychiatric examination, the Veteran stated that, prior to service, he had a job with a steel mill for six or seven months until he "saw a guy get burnt up."  He described four events he found distressing, and the examiner stated they all had a theme in that the Veteran was involved as an investigator and not an actual witness.  The examiner reviewed the record and noted that the Veteran was seen for depression in February 2000 that he said he had been having on and off since his retirement from service.  He was seen again in April 2004 due to some anger and frustration over his health situation.  He attributed his sleep problems to service.  He was also experiencing some depression over the death of a close friend.  The diagnosis was persistent depressive disorder (dysthymia).  The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  He noted that he did not appear to have negative alterations in cognition and mood associated with the traumatic events.  Rather, he appeared to be suffering from long-term depression.  The clinical records indicated that the Veteran had some difficulty adjusting to civilian life following service.  The examiner, who reviewed the record, opined that it was not at least as likely as not that the Veteran's current depression was related to service.  

On August 2014 VA genitourinary examination, it was noted the Veteran did not have ED.  

	Finality of the July 15, 1999 rating decision 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (effective July 2001).

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (effective July 2001).

The Veteran argues that the July 15, 1999 rating decision is not final.  He states that he inadvertently checked the option to withdraw the appeal.  He notes that he thought he was only withdrawing his request for a hearing, and that he did so because he believed he was being called to active duty and that correspondence in August 2002 following withdrawal of the appeal supports that he only intended to withdraw his hearing request.  

The record shows that the options listed in the VA's May 2002 letter to the Veteran included both withdrawal of his request for a hearing and withdrawal of his appeal.  He concedes that he selected the option to withdraw his appeal.  As this terminated his appeal of the July 1999 rating decision, and the period for a timely notice of disagreement with that decision had lapsed, the July 1999 rating decision became final when the withdrawal was received.  The critical facts are not in dispute.  The law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	New and material evidence 

When there is a final rating decision denying a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

	Right and left ankle disabilities 

Service connection for right and left ankle disabilities was initially denied by the RO in September 1994 on the basis that no deformity of either ankle was noted on the retirement examination, and that the Veteran's ankles were essentially asymptomatic on April 1994 VA examination.  

In July 1999, the RO found that new and material evidence had not been received to reopen claims for service connection for right or left ankle disabilities.  It was noted that any current ankle disability was unrelated to service.  

In February 2010, the RO considered the Veteran's claim for service connection for a right ankle disability solely on the basis of whether it was secondary to a left ankle disability.  The denial was based on the fact that service connection has not been established for a left ankle disability.

For evidence received since the prior final rating decision to relate to the unestablished facts necessary to substantiate the claims (and be new and material), it would have to tend to show that a current ankle disability is related to service, or that a right ankle disability is secondary to a left ankle disability that is already service-connected,  

No evidence received since the July 1999 determination tends to show that a left or right ankle disability is related to the Veteran's service (and a left ankle disability remains not service-connected).  

Since service connection for a left ankle disability has not been established, the secondary service connection theory of entitlement to service connection for a right ankle disability lacks legal merit.  38 C.F.R. § 3.310.  Nothing received for the record since the most recent prior final rating decisions relates to the unestablished facts necessary to substantiate the claims of service connection for left and right ankle disabilities, or raises a reasonable possibility of substantiating such claims.  The record remains devoid of competent evidence that any ankle disability might be related to his service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claims of service connection for left and right ankle disabilities may not be reopened.

	Diabetes mellitus 

The Veteran's STRs show that he was considered to be a possible diabetic in November 1986, and that his glucose was 121 in January 1993.  

Service connection for diabetes mellitus was denied by the RO in December 2005 on the basis that it was not present in service or within one year thereafter, and that he was not shown to have been exposed to Agent Orange during his service in South Korea (warranting presumptive service connection).  Therefore, for evidence received since then to relate to the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show that diabetes mellitus was manifested during service or within one year thereafter, or is otherwise related to service (or that he was indeed exposed to herbicides in service).

No evidence received since the December 2005 determination tends to show that the Veteran's diabetes mellitus was manifested during service, or within one year thereafter, or that he was exposed to herbicides in Korea.  Therefore, nothing received for the record since the December 2005 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, or raises a reasonable possibility of substantiating such claim.  The record remains devoid of competent evidence that the Veteran's diabetes mellitus is related to his service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for diabetes mellitus may not be reopened.

	Peripheral neuropathy of both legs

Service connection for peripheral neuropathy of the legs was most recently denied by the RO in July 1999 on the basis that any such disability was not related to service.  Therefore, for evidence received since then to relate to the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show that peripheral neuropathy of the legs is related to service.

No evidence received since the July 1999 determination tends to show that the Veteran's peripheral neuropathy of the legs is related to his service.  Therefore, nothing received for the record since the July 1999 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the legs, or raises a reasonable possibility of substantiating such claim.  The record remains devoid of competent evidence that the Veteran's peripheral neuropathy of the lower extremities is related to service.  The Board acknowledges that diabetic neuropathy was noted on an electromyogram of the lower extremities in November 2011.  Since service connection for diabetes mellitus has not been established, the secondary service connection theory of entitlement for diabetic peripheral neuropathy lacks legal merit.  38 C.F.R. § 3.310.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for diabetes mellitus may not be reopened.

	Residuals of a left toe injury 

Service connection for residuals of a left small toe injury was denied by the RO in June 2000 on the basis that such disability was not shown.  Therefore, for evidence received since then to relate to the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show that the Veteran has residuals of an injury to the left small toe in service.

No evidence received since the June 2000 determination tends to show that the Veteran has any disability of the left small toe.  Therefore, nothing received for the record since the June 2000 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for residuals of an injury to the left toe, or raises a reasonable possibility of substantiating such claim.  The record remains devoid of competent evidence that the Veteran has a disability residual of the left small toe injury in service.  While the Board acknowledges that he reported pain in the left fifth metatarsal joint in October 2005, magnetic resonance imaging was negative for any fracture.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for residuals of an injury to the left toe may not be reopened.

	PTSD 

Service connection for PTSD was denied by the RO in December 2005 on the basis that the Veteran was not shown to have a diagnosis of PTSD.  Therefore, for evidence received since then to relate to the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show that the Veteran has PTSD.

No evidence received since the December 2005 determination tends to show that the Veteran has PTSD.  Therefore, nothing received for the record since the June 2000 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for PTSD, or raises a reasonable possibility of substantiating such claim.  The record remains devoid of competent evidence that the Veteran has PTSD.  Notably, on July 2014 VA psychiatric examination, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for PTSD may not be reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

	Left leg vascular disease 

There is no evidence of left leg vascular complaints during service or for many years thereafter.  The record includes no evidence that such disability may somehow be related to the Veteran's service.  It shows that he was seen for left leg vascular complaints in 2009, approximately 15 years following his retirement from service.  Thus, while he is shown to have the claimed disability, there is no evidence showing or suggesting that it may be related to his service.  

The Veteran's own opinion relating a left leg disability, to include vascular disease, to service is not competent evidence in the matter.  He is a layperson, and is not competent to provide a probative (medical) opinion on something beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

As there is no evidence of a nexus between the Veteran's left leg vascular disease and his service, the preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Hypertension 

Certain chronic diseases (among them hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for hypertension and states that it is associated with his diabetes mellitus.  

As is noted above, the Veteran's STRs are silent for complaints or findings pertaining to hypertension.  He denied having elevated blood pressure on November 1993 retirement examination, and examination at that time found that his blood pressure was normal (134/78).  His blood pressure was also normal on the initial VA examination in April 1994 following his discharge from service.  Notably, the Veteran denied having hypertension in March 2001 and in April 2004 stated that it had been diagnosed one year earlier (some nine years following service).  The fact that hypertension was not shown for approximately nine years following service is inconsistent with any claim that it had its onset in service and has persisted since.  As there is no evidence that hypertension was manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  Since service connection for diabetes mellitus has not been established, the secondary service connection theory of entitlement for service connection for hypertension lacks legal merit.  38 C.F.R. § 3.310. 

There is no competent evidence that shows or suggests that the Veteran's hypertension may be related to his service or is secondary to a service-connected disability.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	IBS 

The Veteran's STRs show he had a history of ulcer disease, and that he reported abdominal complaints on various occasions.  There is nothing in the STRs suggesting that he had IBS.  Notably, a diagnosis of IBS has also not been shown at any time following his retirement from service.  

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  IBS is a disability that is not capable of diagnosis by lay observation; the diagnosis of IBS requires medical knowledge (and diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the preponderance of the evidence is against a finding that the Veteran has (or during the pendency of the claim has had) irritable bowel syndrome.  Accordingly, he has not met the threshold requirement for substantiating a claim of service connection for such disability, and the appeal in this matter must be denied.  

	ED 

The Veteran seeks service connection for ED and states that it is related to diabetes mellitus.  His STRs are silent for complaints or findings of ED.  The initial notation of such complaint is when he reported in October 2008 that he had experienced ED for two or three years.  The examiner concluded that it was related to diabetes mellitus.  On August 2014 VA genitourinary examination it was noted that the Veteran did not have ED.  Assuming [strictly for purposes of this decision] that he does have ED, the etiology of such disability is a medical question.   The only medical opinion of record regarding the etiology of the claimed ED is to the effect that it is secondary to the Veteran's diabetes.  Since service connection has not been established for diabetes mellitus, the secondary service connection theory of entitlement for service connection for ED lacks legal merit.  38 C.F.R. § 3.310.

There is no competent evidence that shows or suggests that any ED the Veteran may have is related to his service or secondary to a service-connected disability.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	SMC 

VA law provides that special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 

VA's Adjudication Procedure Manual specifies that SMC for loss of use of a creative organ in a male Veteran may be awarded he has loss of erectile power secondary to a service-connected disease process such as diabetes mellitus or multiple sclerosis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009). 

The record is not entirely clear whether or not the Veteran has ED.  Notably, an August 2014 VA genitourinary examination did not find  ED.  Regardless, when it was noted that he had ED, the examiner opined (on October 2008 VA examination) that it was due to diabetes mellitus (which is not service-connected).  Since it is not been shown that any ED is due to a service-connected disability, the claim for SMC for loss of use of a creative organ lacks legal merit.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.


ORDER

The appeals to reopen a claim for service connection for indigestion and seeking service connection for asthma and gall bladder disease are dismissed.

The appeals to reopen claims of service connection for left and right ankle disabilities, peripheral neuropathy of the legs, diabetes mellitus, residuals of a left toe injury and PTSD are denied.

Service connection for left leg vascular disease, hypertension, IBS and ED is denied.  

SMC for loss of use of a creative organ is denied.


REMAND

The Veteran seeks service connection for BPH.  His STRs show that in July 1986 he complained of left testicle pain radiating towards the anal area.  Examination found the prostate was enlarged, markedly tender and boggy.  The assessment was prostatitis.  The prostate was normal on the November 1993 retirement examination.  Private medical records show that in March 1998, the Veteran reported a five to six month history of pain underneath the testicles.  Examination found the prostate was minimally tender.  The examiner indicated that prostatitis was a possibility.  Medication was prescribed.  On VA genitourinary examination in October 2008, the examiner stated that the Veteran's urinary symptoms were suggestive of BPH and not due to the hydrocele.

On August 2014 VA genitourinary examination, it was stated the Veteran did not have a history of prostatitis.  It was noted that he had been seen in the urology clinic in May 2014 and the prostate was normal at that time.  

In view of findings in service, and the current record, a VA examination to secure a medical opinion that adequately addresses whether the Veteran has BPH and, if so, whether it is related to the symptoms he exhibited during service, is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks increased ratings for left ear hearing loss and left hydrocele.  Although he was examined by VA for such disabilities in August 2014, at the April 2016 hearing before the undersigned, he testified that they have increased in severity since those examinations were conducted.  In light of the allegation of worsening, contemporaneous examinations to assess the disabilities are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for BPH since his retirement from service, and for left ear hearing loss and left hydrocele since 2014.  He should submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment. 

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a urologist to determine the likely existence/etiology of BPH, and to assess the severity of his service-connected left hydrocele.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should state whether the Veteran has BPH and, if so, provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that such disability is related to his episodes of prostatitis in service.

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for an audiological (with audiometric studies) examination of the Veteran to assess the current severity of his left ear hearing loss disability.  In addition to reporting the audiometry results, the examiner should include comment on the effect the hearing loss has on the Veteran's occupational and daily activity functioning.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


